Citation Nr: 1525991	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from January 1945 to July 1946.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).

The matter of whether the reduction of the rating for bilateral hearing loss, from 30 percent to 20 percent, effective May 1, 2013, was proper, is no longer on appeal.  In an April 2015 rating decision, the RO restored the Veteran's 30 percent rating for bilateral hearing loss, effective from the original date on September 11, 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran is seeking entitlement to a rating in excess of 30 percent for his service-connected bilateral hearing loss. 

The Board finds that the RO has not substantially complied with the directives of the prior July 2014 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

As an initial matter, the findings contained in the September 2014 VA examination report are inadequate and require clarification, as the examiner only included graphs of the Veteran's auditory thresholds measured in September 2014.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The Board directs the RO to ensure that the September 2014 VA examiner clarifies the September 2014 graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form.  The examiner should also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board also instructed the RO to seek additional clarification of private audiology test results dated in April 2012 from Advanced Audiology Institute and in September 2012 from Audiology Associates of Las Vegas.  See Savage v. Shinseki, 24 Vet. App. 259 (2010).  In an August 2014 letter, the RO only sought authorization to contact Advanced Audiology Institute from the Veteran.  As this matter is being sent to the RO for additional development, the RO must make another attempt to obtain an appropriate release of information from the Veteran concerning each private treatment provider and seek clarification of the private audiology test results referenced above.  

Accordingly, the case is remanded for the following actions:

1.  After obtaining an appropriate release of information from the Veteran concerning each private treatment provider, the RO must contact the Veteran's private treatment providers at Advanced Audiology Institute concerning the April 2012 audiology testing and at Audiology Associates of Las Vegas concerning the September 2012 audiology testing.  Each treatment provider must be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification regarding what type of speech discrimination test was administered and whether the testing was conducted by a state-licensed audiologist.

2.  Thereafter, an addendum medical opinion from the VA physician who completed September 2014 VA examination must be obtained.  The physician must be asked to translate the September 2014 graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form.  The examiner must also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning.  The examiner must acknowledge and discuss the lay statements of the Veteran and his spouse about the effects his bilateral hearing loss has on his daily life and social functioning, to include assertions of extreme frustration in attempting to communicate with others, living in near total isolation from the outside world, loneliness, depression, loss of independence, and difficulty in understanding friends and family.

If the physician is unavailable or unable to provide clarification of the audiogram findings, a new audiological examination and medical opinion from a VA physician with the appropriate expertise must be obtained to determine the severity of his service-connected bilateral hearing loss.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram in numerical form, with pure tone threshold in decibels and Maryland CNC testing.  All pertinent symptomatology and findings must be reported in detail.  The examiner must acknowledge and discuss the lay statements of the Veteran and his spouse about the effects his bilateral hearing loss has on his daily life and social functioning, to include assertions of extreme frustration in attempting to communicate with others, living in near total isolation from the outside world, loneliness, depression, loss of independence, and difficulty in understanding friends and family. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the development requested has been completed, the RO must review the medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any opinion or report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  If another examination is required, the RO must notify the Veteran that it is his responsibility to report for the examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue of entitlement to an increased rating for bilateral hearing loss, currently evaluated as 30 percent disabling, on appeal, including all evidence added to the record since October 2014.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

